OPINION OF THE COURT
Per Curiam.
Mark C. Shames has submitted an affidavit dated October 19, 2004, wherein he tenders his resignation as an attorney and *121counselor-at-law (22 NYCRR 691.9). Mr. Shames was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on May 5, 1976.
Mr. Shames acknowledges that he is the subject of an investigation by the Grievance Committee concerning allegations of irregularities in his IOLA account and his inability to successfully defend himself on the merits against any disciplinary charges predicated upon such charges.
He avers that his resignation is freely and voluntarily tendered and that he has not been subject to coercion or duress. He is represented by counsel and is fully aware of the implications of submitting his resignation.
The resignation is submitted subject to any application which could be made by the Grievance Committee for an order directing that Mr. Shames make restitution and that he reimburse the Lawyers’ Fund for Client'Protection, pursuant to Judiciary Law § 90 (6-a). Mr. Shames acknowledges the continuing jurisdiction of the Court to make such an order. Mr. Shames specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee urges acceptance of the proffered resignation.
Inasmuch as the proffered resignation complies with all appropriate Court rules, it is accepted and, effective immediately, Mark C. Shames is disbarred and his name is stricken from the roll of attorneys and counselors-at-law.
H. Miller, J.P., Ritter, Santucci, Krausman and Luciano, JJ., concur.
Ordered that the resignation of Mark C. Shames is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Mark C. Shames is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Mark C. Shames shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Mark C. Shames is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, *122board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the resignor, Mark C. Shames, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the resignor shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).